Mr. Justice Goodwin delivered the opinion of the court. 3. Judgment—when court may impose terms upon vacation of. Where a judgment for the petitioner was rendered upon a petition for an attorney’s lien, held that it would be within the discretion of the judge to impose terms upon vacation of a judgment in favor of the petitioner. 4. Judgment—when party estopped to object against imposition of terms upon vacation of. Where counsel for a party seeking to vacate a judgment against him stated in open court that an order vacating the judgment upon payment by such party of a certain sum as attorney’s fee was satisfactory to him, held that such party would not be in a position to object that it was not within the discretion of the judge to impose such terms upon the vacation of the judgment. 5. Attobney and client—when client’s costs may not be included in judgment for attorney petitioning for lien. The plaintiff’s costs in a case may not be included in a judgment for the petitioner on a petition filed in the case by the plaintiff’s attorney for an attorney’s lien.